DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-8, 10-11, 13, 15-17, and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 20-21, 24-26 of U.S. Patent No. 9,401,115. Although the claims at issue are not identical, they are not patentably distinct from each other because, claims 1-2, 5-8, 10-11, 13, 15-17, and 19-20, of the instant application are similar in scope and content of the patented claims 1-12, 20-21 and 24-26, of the patent issued to the same Applicant.
It is clear that all the elements of the application claims 1-2, 5-8, 10-11, 13, 15-17, and 19-20 are to be found in patented claims 1-12, 20-21 and 24-26 (as the application claims 1-2, 5-8, 10-11, 13, 15-17, and 19-20 fully encompasses patented claims 1-12, 20-21 and 24-26).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-12, 20-21 and 24-26 of the patent is in effect a “species” of the “generic” invention of the application claims 1-2, 5-8, 10-11, 13, 15-17, and 19-20. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-2, 5-8, 10-11, 13, 15-17, and 19-20 is anticipated by claims 1-12, 20-21 and 24-26 of the patent, it is not patentably distinct from of the patented claims. 

Application No: 17/236,563
Patent No: 9,401,115
1. A method performed by a transform codec comprising a vector quantizer, the method comprising: obtaining a number of input target vectors, wherein the number of input target vectors per time segment is variable and said number of input target vectors comprise coefficients derived from an audio signal or a video signal; comparing an input target vector of the number of input target vectors with at least two centroids C0, C1, to determine which of the at least two centroids to assign the input target vector to, each centroid representing a respective class of codevectors; determining a starting point in a codebook for a search related to the input target vector based on which of the at least two centroids the input target vector was determined to be assigned the input target vector, wherein a search space for the search is dynamically adjusted based on the number of input target vectors obtained and a computational complexity constraint, and each codevector in a respective class of codevectors is sorted according to a distortion measure reflecting a distance between the codevector and said at least two centroids C0 and C1; performing the search in the codebook starting at the starting point determined, and identifying a codevector to represent the input target vector; and performing an action based on the codevector identified.
1. A method in a Vector Quantizer, the method comprising: comparing an input target vector representing a spectral region of a segment of an audio signal with a plurality of centroids, each centroid representing a respective class of codevectors in a codebook, determining a starting point for a search related to the input target vector in the codebook, based on the a result of the comparing the input target vector with the plurality of centroids, performing a search in the codebook, starting at the determined starting point, and identifying a codevector to represent the input target vector, wherein the search is performed in one class of codevectors in the codebook that is selected based on the result of the comparing the input target vector with the plurality of centroids, generating, using the codevector that is identified, a coded spectral region representation of the input target vector representing the spectral region of the segment of the audio signal, and transmitting, through a communication circuit, the coded spectral region representation of the input target vector representing the spectral region of the segment of the audio signal, wherein the codevectors in the codebook are sorted according to a distortion measure reflecting a distance between each codevector among the codevectors in the codebook and the centroids.
2. The method according to claim 1, wherein a number of input target vectors per coding unit is variable.
2. The method according to claim 1, further comprising dynamically receiving a change in the computational complexity constraint.
3. The method according to claim 1, wherein the search is performed within a search region determined based on a number of received input target vectors and a computational complexity constraint.
4. The method according to claim 1, further comprising: adapting the size of a search region in the codebook based on a number of input target vectors and a computational complexity constraint.
5. The method according to claim 3, wherein the computational complexity constraint is set dynamically.
3. The method according to claim 1, wherein identifying the codevector to represent the input target vector comprises identifying the codevector based on the search resulting in one or more codebook indices pointing to a codevector which best matches the input target vector.

4. The method according to claim 1, wherein the at least two centroids C0, C1 comprise four centroids C0, C1, C0,flip and C1,flip, wherein centroid C0,flip is a flipped version of centroid C0 and centroid C1,flip is a flipped version of centroid C1.

5. The method according to claim 1, wherein the search space is dynamically adjusted by increasing or reducing a size of the search space based on the number of input target vectors.
3. The method according to claim 1, wherein the search is performed within a search region determined based on a number of received input target vectors and a computational complexity constraint.
4. The method according to claim 1, further comprising: adapting the size of a search region in the codebook based on a number of input target vectors and a computational complexity constraint.
5. The method according to claim 3, wherein the computational complexity constraint is set dynamically.
6. The method according to claim 1, wherein codevectors in the codebook are sorted such that codevectors closest to centroid C0 and most distanced to centroid C1 are in one side of the codebook, while codevectors closest to said centroid C1 and most distanced to said centroid C0 are clustered in the other side of the codebook.
20. The method according to claim 1, wherein the codevectors in the codebook are sorted such that the codewords closest to a first centroid C0 and most distanced to a second centroid C1 are in one side of the codebook, while codewords closest to C1 and most distanced to C0 are clustered in the other side of the codebook.
7. The method according to claim 1, wherein the at least two centroids C.sub.0, C.sub.1 comprise four centroids C0, C1, C0,flip and C1,flip, and codevectors for class C0,flip represented by the centroid C0,flip are flipped versions of codevectors for class C0 represented by the centroid C0 and codevectors for class C1,flip represented by the centroid C1,flip are flipped versions of codevectors for class C1 represented by the centroid C1.
21. The method according to claim 1, wherein the input target vector is compared with four centroids C0, C1, C0,flip and C1,flip wherein codevectors for C0,flip are flipped versions of codevectors for class C0 and codevectors for class C1,flip are flipped versions of codevectors for class C1.

8. The method according to claim 5, wherein elements of codevectors ck,flip in class cj,flip are given by equation:
ck,flip =[ck(M) ck(M -1) . . . ck(1)], where ck(M) are vector elements of a corresponding class Cj and M is a length of the codevector ck,flip and k is and index of the codevector.
22. The method according to claim 21, wherein elements of codevectors ck,flip in class cj,flip are given by equation:
ck,flip =[ck(M) ck(M -1) . . . ck(1)], where ck(M) are vector elements of a corresponding class Cj and M is a length of the codevector ck,flip and k is and index of the codevector.
9. The method according to claim 1 wherein the codebook is created based on said at least two centroids C0 and C1, wherein the at least two centroids C0, C1 comprise four centroids C0, C1, C0,flip and C1,flip, wherein said centroid C0,flip and said centroid C1,flip are created by reading said centroids C0 and C1 in reverse order, wherein codevectors for class C0 represented by centroid C0 and codevectors for class C1 represented by centroid C1 are stored in memory, and codevectors for class C0,flip represented by centroid C0,flip and codevectors for class C1,flip represented by centroid C1,flip are created by dynamically reading elements of said codevectors for class C0 and said codevectors for class C1 in reverse order when reading codevectors for class C0,flip and codevectors for class C1,flip.

10. A transform codec comprising a vector quantizer comprising: a communication unit, adapted to obtain a number of input target vectors, wherein the number of input target vectors per time segment is variable and said input target vectors comprise coefficients derived from an audio signal or a video signal; a comparing unit, adapted to, for an input target vector of the number of input target vectors, compare the input target vector with at least two centroids C0, C1, to determine which of the at least two centroids to assign the input target vector to, each centroid representing a respective class of codevectors; a determining unit adapted to determine a starting point in a codebook, for the input target vector, for a search in the codebook, based which of the at least two centroids the input target vector was determined to be assigned the input target vector and to dynamically adjust a search space based on the number of input target vectors obtained and a computational complexity constraint; a search unit, adapted to, for the input target vector, perform a search in the codebook starting at the starting point determined, and identify a codevector to represent the input target vector, wherein each codevector in a respective class of codevectors is sorted according to a distortion measure reflecting a distance between the codevector and said at least two centroids C0 and C1; and a providing unit, adapted to perform an action based on the codevector identified.
6. A transform codec comprising a Vector Quantizer, the Vector Quantizer comprising: a comparing circuit, adapted to compare an input target vector representing a spectral region of a segment of an audio signal with a plurality of centroids, each centroid representing a respective class of codevectors in a codebook; a determining circuit adapted to determine a starting point for a search in the codebook, based on a result from the compare of the input target vector with the plurality of centroids; a search circuit, adapted to perform a search in the codebook, starting at the determined starting point, and identifying a codevector to represent the input target vector, wherein the search is performed in one class of codevectors in the codebook that is selected based on the result of the comparing the input target vector with the plurality of centroids; and a encoder circuit, adapted to generate, using the codevector that is identified, a coded spectral region representation of the input target vector representing the spectral region of the segment of the audio signal, a communication circuit, adapted to transmit the coded spectral region representation of the input target vector representing the spectral region of the segment of the audio signal, wherein the codevectors in the codebook are sorted according to a distortion measure reflecting the distance between each codevector among the codevectors in the codebook and the centroids.
7. The transform codec according to claim 6, further adapted to accept a variable number of input target vectors per coding unit.
11. The transform codec according to claim 10, wherein the communication unit is further adapted to dynamically receive a change in the computational complexity constraint.
8. The transform codec according to claim 6, wherein the search is performed within a search region determined based on a number of input target vectors and a computational complexity constraint.
9. The transform codec according to claim 8, further adapted to determine a search region in the codebook, based on a number of received input target vectors and a computational complexity constraint.
10. The transform codec according to claim 8, wherein the computational complexity constraint is set dynamically.
12. The transform codec according to claim 10, wherein the search unit is adapted to identify the codevector to represent the input target vector by identifying the codevector based on the search resulting in one or more codebook indices pointing to a codevector which best matches the input target vector.

13. The transform codec according to claim 10, wherein the at least two centroids C0, C1 comprise four centroids C0, C1, C0,flip and C1,flip, wherein centroid C0,flip is a flipped version of centroid C0 and centroid C1,flip is a flipped version of centroid C1.
25. The transform codec according to claim 6, wherein the comparing unit is adapted to compare the input target vector s with four centroids C0, C1, C0,flip, and C1,flip, where codevectors for class C0,flip are flipped versions of codevectors for class C0 and codevectors for class C1,flip are flipped versions of codevectors for class C1.
14. The transform codec according to claim 10, wherein the determining unit is adapted to dynamically adjust the search space by increasing or reducing a size of the search space based on the number of input target vectors.

15. The transform codec according to claim 10, wherein codevectors in the codebook are sorted such that codevectors closest to centroid C0 and most distanced to centroid C1 are in one side of the codebook, while codevectors closest to said centroid C1 and most distanced to said centroid C0 are clustered in the other side of the codebook.
24. The transform codec according to claim 6, wherein the codevectors in the codebook are sorted such that the codewords closest to a first centroid C0 and most distanced to a second centroid C1 are in one side of the codebook, while codewords closest to C1 and most distanced to C0 are clustered in the other side of the codebook.
16. The transform codec according to claim 10, wherein the at least two centroids C0, C.sub.1 comprise four centroids C0, C1, C0,flip and C1,flip, and codevectors for class C0,flip represented by centroid C0,flip are flipped versions of codevectors for class C0 represented by centroid C0 and codevectors for class C1,flip represented by centroid C1,flip are flipped versions of codevectors for class C1 represented by centroid C1.
25. The transform codec according to claim 6, wherein the comparing unit is adapted to compare the input target vector s with four centroids C0, C1, C0,flip, and C1,flip, where codevectors for class C0,flip are flipped versions of codevectors for class C0 and codevectors for class C1,flip are flipped versions of codevectors for class C1.

17. The transform codec according to claim 16, wherein elements of codevectors ck,flip in class cj,flip are given by equation:
ck,flip =[ck(M) ck(M -1) . . . ck(1)], where ck(M) are vector elements of a corresponding class Cj and M is a length of the codevector ck,flip and k is and index of the codevector.
26. The transform codec according to claim 25, wherein elements codevectors ck,flip in class cj,flip are given by equation:
ck,flip =[ck(M) ck(M -1) . . . ck(1)], where ck(M) are vector elements of a corresponding class Cj and M is a length of the codevector ck,flip and k is and index of the codevector.
18. The transform codec of claim 17 wherein the codebook is created based on said centroids C0 and C1, wherein said centroid C0,flip and said centroid C1,flip are created by reading said centroids C0 and C1 in reverse order, and the codevectors for said class C0 and the codevectors for said class C1 are stored in memory, and codevectors for class C0,flip and codevectors for class C1,flip are created by dynamically reading elements of said codevectors for class C0 and said codevectors for class C1 in reverse order when reading codevectors for class C0,flip and codevectors for class C1,flip.

19. A Mobile terminal comprising the transform codec according to claim 10.
11. A mobile terminal comprising the transform codec according to claim 6.
20. A non-transitory computer readable medium storing computer readable code, which when run in a processing unit, causes the vector quantizer to perform operations of claim 1.
12. A computer program comprising computer readable code on a non-transitory computer readable medium, which when run in a processor, causes a Vector Quantizer to perform the corresponding method according to claim 1.


Claims 1, 4-8, 10, 13-15, 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, of U.S. Patent No. 9,842,601. Although the claims at issue are not identical, they are not patentably distinct from each other because, claims 1, 4-8, 10, 13-15, 17 and 19-20, of the instant application are similar in scope and content of the patented claims 1-12 of the patent issued to the same Applicant.
It is clear that all the elements of the application claims 1, 4-8, 10, 13-15, 17 and 19-20  are to be found in patented claims 1-12 (as the application claims 1, 4-8, 10, 13-15, 17 and 19-20 fully encompasses patented claims 1-12).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-12 of the patent is in effect a “species” of the “generic” invention of the application claims 1, 4-8, 10, 13-15, 17 and 19-20. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1, 4-8, 10, 13-15, 17 and 19-20 is anticipated by claims 1-12 of the patent, it is not patentably distinct from of the patented claims. 
Application No: 17/236,563
Patent No: 9,842,601
1. A method performed by a transform codec comprising a vector quantizer, the method comprising: obtaining a number of input target vectors, wherein the number of input target vectors per time segment is variable and said number of input target vectors comprise coefficients derived from an audio signal or a video signal; comparing an input target vector of the number of input target vectors with at least two centroids C0, C1, to determine which of the at least two centroids to assign the input target vector to, each centroid representing a respective class of codevectors; determining a starting point in a codebook for a search related to the input target vector based on which of the at least two centroids the input target vector was determined to be assigned the input target vector, wherein a search space for the search is dynamically adjusted based on the number of input target vectors obtained and a computational complexity constraint, and each codevector in a respective class of codevectors is sorted according to a distortion measure reflecting a distance between the codevector and said at least two centroids C0 and C1; performing the search in the codebook starting at the starting point determined, and identifying a codevector to represent the input target vector; and performing an action based on the codevector identified.
1. A method performed by a transform codec comprising a Vector Quantizer, the method comprising: obtaining a number of input target vectors, wherein the number of input target vectors per time segment is variable and said input target vectors represent segments of an audio signal or a video signal; for each of the number of input target vectors: comparing the input target vector with four centroids C0, C1, C0,flip and C1,flip, wherein centroid C0,flip is a flipped version of centroid C0 and centroid C0,flip is a flipped version of centroid C1, each centroid representing a respective class of codevectors; determining a starting point for a search related to the input target vector in a codebook, based on a result of the comparing the input target vector with the centroids, wherein a search space for the search is dynamically adjusted to the number of input target vectors, and the codevectors in the codebook are defined to be different from each other according to a distortion measure reflecting a distance between each codevector among the codevectors in the codebook and said centroids C0 and C1, and the codevectors are sorted according to the distortion measure reflecting the distance between each codevector among the codevectors in the codebook and said centroids C0 and C1; and performing the search in the codebook, starting at the determined starting point, and identifying a codevector to represent the input target vector; and transmit, through a communication circuit, an indication of each of the codevectors identified.
2. The method according to claim 1, further comprising dynamically receiving a change in the computational complexity constraint.

3. The method according to claim 1, wherein identifying the codevector to represent the input target vector comprises identifying the codevector based on the search resulting in one or more codebook indices pointing to a codevector which best matches the input target vector.

4. The method according to claim 1, wherein the at least two centroids C0, C1 comprise four centroids C0, C1, C0,flip and C1,flip, wherein centroid C0,flip is a flipped version of centroid C0 and centroid C1,flip is a flipped version of centroid C1.
4. The method according to claim 1, wherein codevectors for class C0,flip are flipped versions of codevectors for class C0 and codevectors for class C1,flip are flipped versions of codevectors for class C1.
5. The method according to claim 1, wherein the search space is dynamically adjusted by increasing or reducing a size of the search space based on the number of input target vectors.
2. The method according to claim 1, wherein the search space is dynamically adjusted by increasing or reducing the size of the search space based on the number of target vectors.
6. The method according to claim 1, wherein codevectors in the codebook are sorted such that codevectors closest to centroid C0 and most distanced to centroid C1 are in one side of the codebook, while codevectors closest to said centroid C1 and most distanced to said centroid C0 are clustered in the other side of the codebook.
3. The method according to claim 1, wherein the codevectors in the codebook are sorted such that the codewords closest to said centroid C0 and most distanced to said centroid C1 are in one side of the codebook, while codewords closest to said centroid C1 and most distanced to said centroid C0 are clustered in the other side of the codebook.
7. The method according to claim 1, wherein the at least two centroids C0, C1, comprise four centroids C0, C1, C0,flip and C1,flip, and codevectors for class C0,flip represented by the centroid C0,flip are flipped versions of codevectors for class C0 represented by the centroid C0 and codevectors for class C1,flip represented by the centroid C1,flip are flipped versions of codevectors for class C1 represented by the centroid C1.
3. The method according to claim 1, wherein the codevectors in the codebook are sorted such that the codewords closest to said centroid C0 and most distanced to said centroid C1 are in one side of the codebook, while codewords closest to said centroid C1 and most distanced to said centroid C0 are clustered in the other side of the codebook.
4. The method according to claim 1, wherein codevectors for class C0,flip are flipped versions of codevectors for class C0 and codevectors for class C1,flip are flipped versions of codevectors for class C1.
8. The method according to claim 5, wherein elements of codevectors ck,flip in class cj,flip are given by equation:
ck,flip =[ck(M) ck(M -1) . . . ck(1)], where ck(M) are vector elements of a corresponding class Cj and M is a length of the codevector ck,flip and k is and index of the codevector.
5. The method according to claim 4, wherein elements of codevectors ck,flip in class cj,flip are given by equation:
ck,flip =[ck(M) ck(M -1) . . . ck(1)], where ck(M) are vector elements of a corresponding class Cj and M is a length of the codevector ck,flip and k is and index of the codevector.
9. The method according to claim 1 wherein the codebook is created based on said at least two centroids C0 and C1, wherein the at least two centroids C0, C1 comprise four centroids C0, C1, C0,flip and C1,flip, wherein said centroid C0,flip and said centroid C1,flip are created by reading said centroids C0 and C1 in reverse order, wherein codevectors for class C0 represented by centroid C0 and codevectors for class C1 represented by centroid C1 are stored in memory, and codevectors for class C0,flip represented by centroid C0,flip and codevectors for class C1,flip represented by centroid C1,flip are created by dynamically reading elements of said codevectors for class C0 and said codevectors for class C1 in reverse order when reading codevectors for class C0,flip and codevectors for class C1,flip.

10. A transform codec comprising a vector quantizer comprising: a communication unit, adapted to obtain a number of input target vectors, wherein the number of input target vectors per time segment is variable and said input target vectors comprise coefficients derived from an audio signal or a video signal; a comparing unit, adapted to, for an input target vector of the number of input target vectors, compare the input target vector with at least two centroids C0, C1, to determine which of the at least two centroids to assign the input target vector to, each centroid representing a respective class of codevectors; a determining unit adapted to determine a starting point in a codebook, for the input target vector, for a search in the codebook, based which of the at least two centroids the input target vector was determined to be assigned the input target vector and to dynamically adjust a search space based on the number of input target vectors obtained and a computational complexity constraint; a search unit, adapted to, for the input target vector, perform a search in the codebook starting at the starting point determined, and identify a codevector to represent the input target vector, wherein each codevector in a respective class of codevectors is sorted according to a distortion measure reflecting a distance between the codevector and said at least two centroids C0 and C1; and a providing unit, adapted to perform an action based on the codevector identified.
6. A Transform codec comprising a Vector Quantizer comprising: a communication unit, adapted to obtain a variable number of input target vectors per time segment, the variable number of input target vectors representing segments of an audio signal or a video signal; a comparing unit, adapted to, for each of the variable number of input target vectors, compare the input target vector with four centroids C0, C1, C0,flip and C1,flip, wherein centroid C0,flip is a flipped version of centroid C0 and centroid C1,flip is a flipped version of centroid C1, each centroid representing a respective class of codevectors; a determining unit adapted to determine a starting point, for each of the variable number of input target vectors, for a search in a codebook, based on the result of a result from the compare of the input target vector with the centroids, and to dynamically adjust a search space to the variable number of input target vectors; a search unit, adapted to, for each of the variable number of input target vectors, perform the search in the codebook, starting at the determined starting point, and identifying a codevector to represent the input target vector, wherein the codevectors in the codebook are defined to be different from each other according to a distortion measure reflecting a distance between each codevector among the codevectors in the codebook and said centroids C0 and C1, and the codevectors are sorted according to the distortion measure reflecting the distance between each codevector and said centroids C0 and C1; and a providing unit, adapted to transmit, through a communication circuit, an indication of each of the codevectors identified.
11. The transform codec according to claim 10, wherein the communication unit is further adapted to dynamically receive a change in the computational complexity constraint.

12. The transform codec according to claim 10, wherein the search unit is adapted to identify the codevector to represent the input target vector by identifying the codevector based on the search resulting in one or more codebook indices pointing to a codevector which best matches the input target vector.

13. The transform codec according to claim 10, wherein the at least two centroids C0, C1 comprise four centroids C0, C1, C0,flip and C1,flip, wherein centroid C0,flip is a flipped version of centroid C0 and centroid C1,flip is a flipped version of centroid C1.
8. The Transform codec according to claim 6, wherein the codevectors in the codebook are sorted such that the codewords closest to said centroid C0 and most distanced to said centroid C1 are in one side of the codebook, while codewords closest to said centroid C1 and most distanced to said centroid C0 are clustered in the other side of the codebook.
9. The Transform codec according to claim 6, wherein codevectors for class C0,flip are flipped versions of codevectors for class C0 and codevectors for class C1,flip, are flipped versions of codevectors for class C1.
14. The transform codec according to claim 10, wherein the determining unit is adapted to dynamically adjust the search space by increasing or reducing a size of the search space based on the number of input target vectors.
7. The Transform codec according to claim 6, wherein the determining unit is adapted to dynamically adjust the search space by increasing or reducing the size of the search space based on the number of target vectors.
15. The transform codec according to claim 10, wherein codevectors in the codebook are sorted such that codevectors closest to centroid C0 and most distanced to centroid C1 are in one side of the codebook, while codevectors closest to said centroid C1 and most distanced to said centroid C0 are clustered in the other side of the codebook.
8. The Transform codec according to claim 6, wherein the codevectors in the codebook are sorted such that the codewords closest to said centroid C0 and most distanced to said centroid C1 are in one side of the codebook, while codewords closest to said centroid C1 and most distanced to said centroid C0 are clustered in the other side of the codebook.
16. The transform codec according to claim 10, wherein the at least two centroids C0, C.sub.1 comprise four centroids C0, C1, C0,flip and C1,flip, and codevectors for class C0,flip represented by centroid C0,flip are flipped versions of codevectors for class C0 represented by centroid C0 and codevectors for class C1,flip represented by centroid C1,flip are flipped versions of codevectors for class C1 represented by centroid C1.
9. The Transform codec according to claim 6, wherein codevectors for class C0,flip are flipped versions of codevectors for class C0 and codevectors for class C1,flip, are flipped versions of codevectors for class C1.

17. The transform codec according to claim 16, wherein elements of codevectors ck,flip in class cj,flip are given by equation:
ck,flip =[ck(M) ck(M -1) . . . ck(1)], where ck(M) are vector elements of a corresponding class Cj and M is a length of the codevector ck,flip and k is and index of the codevector.
10. The Transform codec according to claim 9, wherein elements of codevectors ck,flip in class cj,flip are given by equation:
ck,flip =[ck(M) ck(M -1) . . . ck(1)], where ck(M) are vector elements of a corresponding class Cj and M is a length of the codevector ck,flip and k is and index of the codevector.
18. The transform codec of claim 17 wherein the codebook is created based on said centroids C0 and C1, wherein said centroid C0,flip and said centroid C1,flip are created by reading said centroids C0 and C1 in reverse order, and the codevectors for said class C0 and the codevectors for said class C1 are stored in memory, and codevectors for class C0,flip and codevectors for class C1,flip are created by dynamically reading elements of said codevectors for class C0 and said codevectors for class C1 in reverse order when reading codevectors for class C0,flip and codevectors for class C1,flip.

19. A Mobile terminal comprising the transform codec according to claim 10.
11. A Mobile terminal comprising the transform codec according to claim 6.
20. A non-transitory computer readable medium storing computer readable code, which when run in a processing unit, causes the vector quantizer to perform operations of claim 1.
12. A non-transitory computer readable medium storing computer readable code, which when run in a processing unit, causes a Vector Quantizer to perform the corresponding method according to claim 1.


Claims 1, 2, 4, 7-11, 13-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, of U.S. Patent No. 10,468,044. Although the claims at issue are not identical, they are not patentably distinct from each other because, claims 1, 2, 4, 7-11, 13-14 and 16-20, of the instant application are similar in scope and content of the patented claims 1-12 of the patent issued to the same Applicant.
It is clear that all the elements of the application claims 1, 2, 4, 7-11, 13-14 and 16-20 are to be found in patented claims 1-12 (as the application claims 1, 2, 4, 7-11, 13-14 and 16-20  fully encompasses patented claims 1-12).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-12 of the patent is in effect a “species” of the “generic” invention of the application claims 1, 2, 4, 7-11, 13-14 and 16-20. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1, 2, 4, 7-11, 13-14 and 16-20 is anticipated by claims 1-12 of the patent, it is not patentably distinct from of the patented claims. 

Application No: 17/236,563
Patent No: 10,468,044
1. A method performed by a transform codec comprising a vector quantizer, the method comprising: obtaining a number of input target vectors, wherein the number of input target vectors per time segment is variable and said number of input target vectors comprise coefficients derived from an audio signal or a video signal; comparing an input target vector of the number of input target vectors with at least two centroids C0, C1, to determine which of the at least two centroids to assign the input target vector to, each centroid representing a respective class of codevectors; determining a starting point in a codebook for a search related to the input target vector based on which of the at least two centroids the input target vector was determined to be assigned the input target vector, wherein a search space for the search is dynamically adjusted based on the number of input target vectors obtained and a computational complexity constraint, and each codevector in a respective class of codevectors is sorted according to a distortion measure reflecting a distance between the codevector and said at least two centroids C0 and C1; performing the search in the codebook starting at the starting point determined, and identifying a codevector to represent the input target vector; and performing an action based on the codevector identified.
1. A method performed by a transform codec comprising a Vector Quantizer, the method comprising: operating a processor of the transform codec that executes computer readable instructions from a memory to perform: comparing an input target vector s with four centroids C0, C1, C0,flip and C1,flip, wherein centroid C0,flip is a flipped version of centroid C0 and centroid C1,flip is a flipped version of centroid C1, each centroid representing a respective class of codevectors in a codebook, wherein the input target vector s comprises transform coefficients derived from an audio signal or a video signal; determining a starting point for a search related to the input target vector in the codebook, based on the result of the comparison; and performing a search in the codebook, starting at the determined starting point, and identifying a codevector to represent the input target vector s, wherein a number of input target vectors per time segment is variable and a search space is dynamically adjusted to the number of input target vectors; wherein the codebook has been created such that the codevectors in the codebook are sorted according to a distortion measure reflecting the distance between each codevector and said centroids C0 and C1.
2. The method according to claim 1, further comprising dynamically receiving a change in the computational complexity constraint.
2. The method according to claim 1, wherein the search space is dynamically adjusted by increasing or reducing the size of the search space based on the number of target vectors.
3. The method according to claim 1, wherein identifying the codevector to represent the input target vector comprises identifying the codevector based on the search resulting in one or more codebook indices pointing to a codevector which best matches the input target vector.

4. The method according to claim 1, wherein the at least two centroids C0, C1 comprise four centroids C0, C1, C0,flip and C1,flip, wherein centroid C0,flip is a flipped version of centroid C0 and centroid C1,flip is a flipped version of centroid C1.
3. The method according to claim 1, wherein the codevectors in the codebook are sorted such that the codewords closest to a first centroid C0 and most distanced to a second centroid C1 are in one class C0 of the codebook, while codewords closest to C1 and most distanced to C0 are clustered in the other class C1 of the codebook.
4. The method according to claim 1, wherein codevectors for a class C0,flip are flipped versions of codevectors for a class C0 and codevectors for a class C1,flip are flipped versions of codevectors for a class C1.
5. The method according to claim 1, wherein the search space is dynamically adjusted by increasing or reducing a size of the search space based on the number of input target vectors.

6. The method according to claim 1, wherein codevectors in the codebook are sorted such that codevectors closest to centroid C0 and most distanced to centroid C1 are in one side of the codebook, while codevectors closest to said centroid C1 and most distanced to said centroid C0 are clustered in the other side of the codebook.

7. The method according to claim 1, wherein the at least two centroids C0, C1, comprise four centroids C0, C1, C0,flip and C1,flip, and codevectors for class C0,flip represented by the centroid C0,flip are flipped versions of codevectors for class C0 represented by the centroid C0 and codevectors for class C1,flip represented by the centroid C1,flip are flipped versions of codevectors for class C1 represented by the centroid C1.
3. The method according to claim 1, wherein the codevectors in the codebook are sorted such that the codewords closest to a first centroid C0 and most distanced to a second centroid C1 are in one class C0 of the codebook, while codewords closest to C1 and most distanced to C0 are clustered in the other class C1 of the codebook.
4. The method according to claim 1, wherein codevectors for a class C0,flip are flipped versions of codevectors for a class C0 and codevectors for a class C1,flip are flipped versions of codevectors for a class C1.
8. The method according to claim 5, wherein elements of codevectors ck,flip in class cj,flip are given by equation:
ck,flip =[ck(M) ck(M -1) . . . ck(1)], where ck(M) are vector elements of a corresponding class Cj and M is a length of the codevector ck,flip and k is and index of the codevector.
5. The method according to claim 4, wherein elements of codevectors ck,flip in class cj,flip are given by equation:
ck,flip =[ck(M) ck(M -1) . . . ck(1)], where ck(M) are vector elements of a corresponding class Cj and M is a length of the codevector ck,flip and k is and index of the codevector.
9. The method according to claim 1 wherein the codebook is created based on said at least two centroids C0 and C1, wherein the at least two centroids C0, C1 comprise four centroids C0, C1, C0,flip and C1,flip, wherein said centroid C0,flip and said centroid C1,flip are created by reading said centroids C0 and C1 in reverse order, wherein codevectors for class C0 represented by centroid C0 and codevectors for class C1 represented by centroid C1 are stored in memory, and codevectors for class C0,flip represented by centroid C0,flip and codevectors for class C1,flip represented by centroid C1,flip are created by dynamically reading elements of said codevectors for class C0 and said codevectors for class C1 in reverse order when reading codevectors for class C0,flip and codevectors for class C1,flip.

10. A transform codec comprising a vector quantizer comprising: a communication unit, adapted to obtain a number of input target vectors, wherein the number of input target vectors per time segment is variable and said input target vectors comprise coefficients derived from an audio signal or a video signal; a comparing unit, adapted to, for an input target vector of the number of input target vectors, compare the input target vector with at least two centroids C0, C1, to determine which of the at least two centroids to assign the input target vector to, each centroid representing a respective class of codevectors; a determining unit adapted to determine a starting point in a codebook, for the input target vector, for a search in the codebook, based which of the at least two centroids the input target vector was determined to be assigned the input target vector and to dynamically adjust a search space based on the number of input target vectors obtained and a computational complexity constraint; a search unit, adapted to, for the input target vector, perform a search in the codebook starting at the starting point determined, and identify a codevector to represent the input target vector, wherein each codevector in a respective class of codevectors is sorted according to a distortion measure reflecting a distance between the codevector and said at least two centroids C0 and C1; and a providing unit, adapted to perform an action based on the codevector identified.
6. A Transform codec comprising a Vector Quantizer comprising: at least one processor and at least one memory coupled to the at least one processor, wherein the at least one memory stores computer program instructions that are executed by the at least one processor to perform operations comprising: obtaining a variable number of input target vectors s per time segment, wherein each of the input target vectors s comprises transform coefficients derived from an audio signal or a video signal; comparing an input target vector s with four centroids C0 C1, C0,flip and C1,flip, wherein centroid C0,flip is a flipped version of centroid C0 and centroid C1,flip is a flipped version of centroid C1, each centroid representing a respective class of codevectors in a codebook; determine a starting point for a search in the codebook, based on the result of the comparison, and to dynamically adjust a search space to the number of input target vectors; and perform a search in the codebook, starting at the determined starting point, and identifying a codevector to represent the input target vector s; wherein the codevectors in the codebook are sorted according to a distortion measure reflecting the distance between each codevector and said centroids C0 and C1.

11. The transform codec according to claim 10, wherein the communication unit is further adapted to dynamically receive a change in the computational complexity constraint.
7. The Transform codec according to claim 6, wherein dynamically adjusting the search space comprises increasing or reducing the size of the search space based on the number of target vectors.
12. The transform codec according to claim 10, wherein the search unit is adapted to identify the codevector to represent the input target vector by identifying the codevector based on the search resulting in one or more codebook indices pointing to a codevector which best matches the input target vector.

13. The transform codec according to claim 10, wherein the at least two centroids C0, C1 comprise four centroids C0, C1, C0,flip and C1,flip, wherein centroid C0,flip is a flipped version of centroid C0 and centroid C1,flip is a flipped version of centroid C1.
8. The Transform codec according to claim 6, wherein the codevectors in the codebook are sorted such that the codewords closest to a first centroid C0 and most distanced to a second centroid C1 are in one class C0 of the codebook, while codewords closest to C1 and most distanced to C0 are clustered in the other class C1 of the codebook.
9. The Transform codec according to claim 6, further comprising comparing the input target vector with four centroids C0, C1, C0,flip and C1,flip, where codevectors for a class C0,flip are flipped versions of codevectors for a class C0 and codevectors for a class C1,flip are flipped versions of codevectors for a class C1.
14. The transform codec according to claim 10, wherein the determining unit is adapted to dynamically adjust the search space by increasing or reducing a size of the search space based on the number of input target vectors.
7. The Transform codec according to claim 6, wherein dynamically adjusting the search space comprises increasing or reducing the size of the search space based on the number of target vectors.
15. The transform codec according to claim 10, wherein codevectors in the codebook are sorted such that codevectors closest to centroid C0 and most distanced to centroid C1 are in one side of the codebook, while codevectors closest to said centroid C1 and most distanced to said centroid C0 are clustered in the other side of the codebook.

16. The transform codec according to claim 10, wherein the at least two centroids C0, C.sub.1 comprise four centroids C0, C1, C0,flip and C1,flip, and codevectors for class C0,flip represented by centroid C0,flip are flipped versions of codevectors for class C0 represented by centroid C0 and codevectors for class C1,flip represented by centroid C1,flip are flipped versions of codevectors for class C1 represented by centroid C1.
8. The Transform codec according to claim 6, wherein the codevectors in the codebook are sorted such that the codewords closest to a first centroid C0 and most distanced to a second centroid C1 are in one class C0 of the codebook, while codewords closest to C1 and most distanced to C0 are clustered in the other class C1 of the codebook.
9. The Transform codec according to claim 6, further comprising comparing the input target vector with four centroids C0, C1, C0,flip and C1,flip, where codevectors for a class C0,flip are flipped versions of codevectors for a class C0 and codevectors for a class C1,flip are flipped versions of codevectors for a class C1.
17. The transform codec according to claim 16, wherein elements of codevectors ck,flip in class cj,flip are given by equation:
ck,flip =[ck(M) ck(M -1) . . . ck(1)], where ck(M) are vector elements of a corresponding class Cj and M is a length of the codevector ck,flip and k is and index of the codevector.
10. The Transform codec according to claim 9, wherein elements of codevectors ck,flip in class cj,flip are given by equation:
ck,flip =[ck(M) ck(M -1) . . . ck(1)], where ck(M) are vector elements of a corresponding class Cj and M is a length of the codevector ck,flip and k is and index of the codevector.
18. The transform codec of claim 17 wherein the codebook is created based on said centroids C0 and C1, wherein said centroid C0,flip and said centroid C1,flip are created by reading said centroids C0 and C1 in reverse order, and the codevectors for said class C0 and the codevectors for said class C1 are stored in memory, and codevectors for class C0,flip and codevectors for class C1,flip are created by dynamically reading elements of said codevectors for class C0 and said codevectors for class C1 in reverse order when reading codevectors for class C0,flip and codevectors for class C1,flip.

19. A Mobile terminal comprising the transform codec according to claim 10.
11. A Mobile terminal comprising the transform codec according to claim 6.
20. A non-transitory computer readable medium storing computer readable code, which when run in a processing unit, causes the vector quantizer to perform operations of claim 1.
12. A Computer program product comprising: a non-transitory computer readable medium storing computer program instructions that are executed by at least one processor to perform operations comprising: obtaining a variable number of input target vectors s per time segment, wherein each of the input target vectors s comprises transform coefficients derived from an audio signal or a video signal; comparing an input target vector s with four centroids C0, C1, C0,flip and C1,flip, wherein centroid C0,flip is a flipped version of centroid C0 and centroid C1,flip is a flipped version of centroid C1, each centroid representing a respective class of codevectors in a codebook; determine a starting point for a search in the codebook, based on the result of the comparison, and to dynamically adjust a search space to the number of input target vectors; and perform a search in the codebook, starting at the determined starting point, and identifying a codevector to represent the input target vector s; wherein the codevectors in the codebook are sorted according to a distortion measure reflecting the distance between each codevector and said centroids C0 and C1.


Claims 1, 2, 4-11, and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,017,786. Although the claims at issue are not identical, they are not patentably distinct from each other because, claims 1, 2, 4-11, and 13-20, of the instant application are similar in scope and content of the patented claims 1-16 of the patent issued to the same Applicant.
It is clear that all the elements of the application claims 1, 2, 4-11, and 13-20 are to be found in patented claims 1-16 (as the application claims 1, 2, 4-11, and 13-20 fully encompasses patented claims 1-16).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-16 of the patent is in effect a “species” of the “generic” invention of the application claims 1, 2, 4-11, and 13-20. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1, 2, 4-11, and 13-20 is anticipated by claims 1-16 of the patent, it is not patentably distinct from of the patented claims. 

Application No: 17/236,563
Patent No: 11,017,786
1. A method performed by a transform codec comprising a vector quantizer, the method comprising: obtaining a number of input target vectors, wherein the number of input target vectors per time segment is variable and said number of input target vectors comprise coefficients derived from an audio signal or a video signal; comparing an input target vector of the number of input target vectors with at least two centroids C0, C1, to determine which of the at least two centroids to assign the input target vector to, each centroid representing a respective class of codevectors; determining a starting point in a codebook for a search related to the input target vector based on which of the at least two centroids the input target vector was determined to be assigned the input target vector, wherein a search space for the search is dynamically adjusted based on the number of input target vectors obtained and a computational complexity constraint, and each codevector in a respective class of codevectors is sorted according to a distortion measure reflecting a distance between the codevector and said at least two centroids C0 and C1; performing the search in the codebook starting at the starting point determined, and identifying a codevector to represent the input target vector; and performing an action based on the codevector identified.
1. A method performed by a transform codec comprising a vector quantizer, the method comprising: obtaining a number of input target vectors, wherein the number of input target vectors per time segment is variable and said number of input target vectors comprise coefficients derived from an audio signal or a video signal; comparing an input target vector of the number of input target vectors with at least two centroids C0, C1, each centroid representing a respective class of codevectors; determining a starting point in a codebook for a search related to the input target vector, based on a result of the comparing the input target vector with the at least two centroids, wherein a search space for the search is dynamically adjusted to the number of input target vectors and said centroids C0 and C1, and each codevector in a respective class of codevectors is sorted according to a distortion measure reflecting a distance between the codevector and said centroids C0 and C1; performing the search in the codebook, starting at the starting point determined, and identifying a codevector to represent the input target vector; and performing an action based on the codevector identified.

2. The method according to claim 1, further comprising dynamically receiving a change in the computational complexity constraint.
3. The method according to claim 1, wherein the search space is dynamically adjusted by increasing or reducing a size of the search space based on the number of input target vectors.
3. The method according to claim 1, wherein identifying the codevector to represent the input target vector comprises identifying the codevector based on the search resulting in one or more codebook indices pointing to a codevector which best matches the input target vector.

4. The method according to claim 1, wherein the at least two centroids C0, C1 comprise four centroids C0, C1, C0,flip and C1,flip, wherein centroid C0,flip is a flipped version of centroid C0 and centroid C1,flip is a flipped version of centroid C1.
2. The method according to claim 1, wherein the at least two centroids C0, C1, comprise four centroids C0, C1, C0,flip and C1,flip, wherein centroid C0,flip is a flipped version of centroid C0 and centroid C1,flip is a flipped version of centroid C1.
5. The method according to claim 1, wherein the search space is dynamically adjusted by increasing or reducing a size of the search space based on the number of input target vectors.
3. The method according to claim 1, wherein the search space is dynamically adjusted by increasing or reducing a size of the search space based on the number of input target vectors.
6. The method according to claim 1, wherein codevectors in the codebook are sorted such that codevectors closest to centroid C0 and most distanced to centroid C1 are in one side of the codebook, while codevectors closest to said centroid C1 and most distanced to said centroid C0 are clustered in the other side of the codebook.
4. The method according to claim 1, wherein codevectors in the codebook are sorted such that codevectors closest to centroid C0 and most distanced to centroid C1 are in one side of the codebook, while codevectors closest to said centroid C1 and most distanced to said centroid C0 are clustered in the other side of the codebook.
7. The method according to claim 1, wherein the at least two centroids C0, C1, comprise four centroids C0, C1, C0,flip and C1,flip, and codevectors for class C0,flip represented by the centroid C0,flip are flipped versions of codevectors for class C0 represented by the centroid C0 and codevectors for class C1,flip represented by the centroid C1,flip are flipped versions of codevectors for class C1 represented by the centroid C1.
5. The method according to claim 1, wherein the at least two centroids C0, C1 comprise four centroids C0, C1, C0,flip and C1,flip, and codevectors for class C0,flip represented by the centroid C0,flip are flipped versions of codevectors for class C0 represented by the centroid C0 and codevectors for class C1,flip represented by the centroid C0,flip are flipped versions of codevectors for class C1 represented by the centroid C1.
8. The method according to claim 5, wherein elements of codevectors ck,flip in class cj,flip are given by equation:
ck,flip =[ck(M) ck(M -1) . . . ck(1)], where ck(M) are vector elements of a corresponding class Cj and M is a length of the codevector ck,flip and k is and index of the codevector.
6. The method according to claim 5, wherein elements of codevectors ck,flip in class cj,flip are given by equation:
ck,flip =[ck(M) ck(M -1) . . . ck(1)], where ck(M) are vector elements of a corresponding class Cj and M is a length of the codevector ck,flip and k is and index of the codevector.
9. The method according to claim 1 wherein the codebook is created based on said at least two centroids C0 and C1, wherein the at least two centroids C0, C1 comprise four centroids C0, C1, C0,flip and C1,flip, wherein said centroid C0,flip and said centroid C1,flip are created by reading said centroids C0 and C1 in reverse order, wherein codevectors for class C0 represented by centroid C0 and codevectors for class C1 represented by centroid C1 are stored in memory, and codevectors for class C0,flip represented by centroid C0,flip and codevectors for class C1,flip represented by centroid C1,flip are created by dynamically reading elements of said codevectors for class C0 and said codevectors for class C1 in reverse order when reading codevectors for class C0,flip and codevectors for class C1,flip.
7. The method according to claim 1 wherein the codebook is created based on said centroids C0 and C1, wherein the at least two centroids C0, C1 comprise four centroids C0, C1, C0,flip and C1,flip, wherein said centroid C0,flip and said centroid C1,flip are created by reading said centroids C0 and C1 in reverse order, wherein codevectors for class C0 represented by centroid C0 and codevectors for class C1 represented by centroid C1 are stored in memory, and codevectors for class C0,flip represented by centroid C0,flip and codevectors for class C1,flip represented by centroid C1,flip,flip are created by dynamically reading elements of said codevectors for class C0 and said codevectors for class C1 in reverse order when reading codevectors for class C0,flip and codevectors for class C0,flip.
10. A transform codec comprising a vector quantizer comprising: a communication unit, adapted to obtain a number of input target vectors, wherein the number of input target vectors per time segment is variable and said input target vectors comprise coefficients derived from an audio signal or a video signal; a comparing unit, adapted to, for an input target vector of the number of input target vectors, compare the input target vector with at least two centroids C0, C1, to determine which of the at least two centroids to assign the input target vector to, each centroid representing a respective class of codevectors; a determining unit adapted to determine a starting point in a codebook, for the input target vector, for a search in the codebook, based which of the at least two centroids the input target vector was determined to be assigned the input target vector and to dynamically adjust a search space based on the number of input target vectors obtained and a computational complexity constraint; a search unit, adapted to, for the input target vector, perform a search in the codebook starting at the starting point determined, and identify a codevector to represent the input target vector, wherein each codevector in a respective class of codevectors is sorted according to a distortion measure reflecting a distance between the codevector and said at least two centroids C0 and C1; and a providing unit, adapted to perform an action based on the codevector identified.
9. A transform codec comprising a vector quantizer comprising: a communication unit, adapted to obtain a number of input target vectors, wherein the number of input target vectors per time segment is variable and said input target vectors comprise coefficients derived from an audio signal or a video signal; a comparing unit, adapted to, for an input target vector of the number of input target vectors, compare the input target vector with at least two centroids C0, C1, each centroid representing a respective class of codevectors; a determining unit adapted to determine a starting point in a codebook, for the input target vector, for a search in the codebook, based on a result from the comparing of the input target vector with the at least two centroids and to dynamically adjust a search space to the number of input target vectors; a search unit, adapted to, for the input target vector, perform a search in the codebook, starting at the starting point determined, and identify a codevector to represent the input target vector, wherein each codevector in a respective class of codevectors is sorted according to a distortion measure reflecting a distance between the codevector and said centroids C0 and C1; and a providing unit, adapted to perform an action based on the codevector identified.

11. The transform codec according to claim 10, wherein the communication unit is further adapted to dynamically receive a change in the computational complexity constraint.
11. The transform codec according to claim 9, wherein the determining unit is adapted to dynamically adjust the search space by increasing or reducing a size of the search space based on the number of input target vectors.
12. The transform codec according to claim 10, wherein the search unit is adapted to identify the codevector to represent the input target vector by identifying the codevector based on the search resulting in one or more codebook indices pointing to a codevector which best matches the input target vector.

13. The transform codec according to claim 10, wherein the at least two centroids C0, C1 comprise four centroids C0, C1, C0,flip and C1,flip, wherein centroid C0,flip is a flipped version of centroid C0 and centroid C1,flip is a flipped version of centroid C1.
10. The transform codec according to claim 9, wherein the at least two centroids C0, C.sub.1 comprise four centroids C0, C1, C0,flip and C1,flip, wherein centroid C0,flip is a flipped version of centroid C0 and centroid C1,flip is a flipped version of centroid C1.
14. The transform codec according to claim 10, wherein the determining unit is adapted to dynamically adjust the search space by increasing or reducing a size of the search space based on the number of input target vectors.
11. The transform codec according to claim 9, wherein the determining unit is adapted to dynamically adjust the search space by increasing or reducing a size of the search space based on the number of input target vectors.
15. The transform codec according to claim 10, wherein codevectors in the codebook are sorted such that codevectors closest to centroid C0 and most distanced to centroid C1 are in one side of the codebook, while codevectors closest to said centroid C1 and most distanced to said centroid C0 are clustered in the other side of the codebook.
12. The transform codec according to claim 9, wherein codevectors in the codebook are sorted such that codevectors closest to centroid C0 and most distanced to centroid C1 are in one side of the codebook, while codevectors closest to said centroid C1 and most distanced to said centroid C0 are clustered in the other side of the codebook.
16. The transform codec according to claim 10, wherein the at least two centroids C0, C.sub.1 comprise four centroids C0, C1, C0,flip and C1,flip, and codevectors for class C0,flip represented by centroid C0,flip are flipped versions of codevectors for class C0 represented by centroid C0 and codevectors for class C1,flip represented by centroid C1,flip are flipped versions of codevectors for class C1 represented by centroid C1.
13. The transform codec according to claim 9, wherein the at least two centroids C0, C1 comprise four centroids C0, C1, C0,flip and C1,flip, and codevectors for class C0,flip represented by centroid C0, C0,flip are flipped versions of codevectors for class C0 represented by centroid C0 and codevectors for class C1,flip, represented by centroid C1, C1,flip, are flipped versions of codevectors for class C1 represented by centroid C1.
17. The transform codec according to claim 16, wherein elements of codevectors ck,flip in class cj,flip are given by equation:
ck,flip =[ck(M) ck(M -1) . . . ck(1)], where ck(M) are vector elements of a corresponding class Cj and M is a length of the codevector ck,flip and k is and index of the codevector.
14. The transform codec according to claim 13, wherein elements of codevectors ck,flip in class cj,flip are given by equation:
ck,flip =[ck(M) ck(M -1) . . . ck(1)], where ck(M) are vector elements of a corresponding class Cj and M is a length of the codevector ck,flip and k is and index of the codevector.
18. The transform codec of claim 17 wherein the codebook is created based on said centroids C0 and C1, wherein said centroid C0,flip and said centroid C1,flip are created by reading said centroids C0 and C1 in reverse order, and the codevectors for said class C0 and the codevectors for said class C1 are stored in memory, and codevectors for class C0,flip and codevectors for class C1,flip are created by dynamically reading elements of said codevectors for class C0 and said codevectors for class C1 in reverse order when reading codevectors for class C0,flip and codevectors for class C1,flip.
15. The transform codec of claim 13 wherein the codebook is created based on said centroids C0 and C1, wherein said centroid C0,flip and said centroid C1,flip are created by reading said centroids C0 and C1 in reverse order, and the codevectors for said class C0 and the codevectors for said class C1 are stored in memory, and codevectors for class C0,flip and codevectors for class C1,flip are created by dynamically reading elements of said codevectors for class C0  and said codevectors for class C1 in reverse order when reading codevectors for class C0,flip and codevectors for class C1,flip.
19. A Mobile terminal comprising the transform codec according to claim 10.
16. A Mobile terminal comprising the transform codec according to claim 9.
20. A non-transitory computer readable medium storing computer readable code, which when run in a processing unit, causes the vector quantizer to perform operations of claim 1.
8. A non-transitory computer readable medium storing computer readable code, which when run in a processing unit, causes the vector quantizer to perform operations of claim 1.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Norvell et al., (US 9,853,659 B2) teach an encoder and a decoder and methods therein for supporting split gain shape vector encoding and decoding. The method performed by an encoder, where the encoding of each vector segment is subjected to a constraint related to a maximum number of bits, B.sub.MAX, allowed for encoding a vector segment. The method comprises, determining an initial number, Np_.sub.init, of segments for a target vector x; and further determining an average number of bits per segment, B.sub.AVG, based on a vector bit budget and Np_.sub.init. The method further comprises determining a final number of segments to be used, for the vector x, in the gain shape vector encoding, based on energies of the Np_.sub.init segments and a difference between B.sub.MAX and B.sub.AVG. The performing of the method enables an efficient allocation of the bits of the bit budget over the target vector.
Satoh et al., (US 2011/0316732 A1) teach a LSP vector quantization device able to improve the precision of quantization in vector quantization where a codebook for first stage vector quantization is switched according to the type of a feature that has a correlation with the quantization target vector. In this device, a classifier (101) selects, from a plurality of code vectors for classifying, the code vector for classifying that indicates the type of the feature that has a correlation with the quantization target vector; a switch (102) selects, from among a plurality of first codebooks, the first codebook corresponding to the abovementioned type; an error minimizing unit (105) selects, from the plurality of first code vectors constituting the selected first codebook, the first code vector closest to the quantization target vector; a matrix determining unit (106) selects, from a plurality of matrices, the matrix corresponding to the abovementioned type; and the error minimizing unit (105) uses the selected matrix to select, from a plurality of second code vectors, the one that is closest to the residual vector between the selected first code vector and the quantization target vector.
Yasunaga et al., (US 2004/0015346 A1) teach pre-selection on many LPC codevectors stored in an LSF codebook 101 using a weighted Euclidean distortion as a measure and carries out a full-code selection on the LPC codevectors left after the pre-selection using an amount of distortion in a spectral space as a measure. This makes it possible to improve the quantization performance of the LPC parameter vector quantizer and improve the quality of synthesized speech of the speech coder/decoder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658